                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                               5:18-cr-33-KDB-DCK-1

UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
      vs.                           )
                                    )                         ORDER
DEVON TERMAINE ROSE,                )
                                    )
            Defendant.              )
____________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se “Motion Pursuant to 28

U.S.C. § 2244 Otherwise Motion Requesting Leave to File a Second or Successive Motion

Pursuant to 28 U.S.C. § 2255,” (Doc. No. 32).

       Although Defendant submitted the instant pleading as a § 2244 Motion seeking leave to

file a second or successive § 2255 motion to vacate, he has not previously filed a § 2255 motion to

vacate and thus does not require authorization to file a motion under § 2255. See generally 28

U.S.C. § 2255(h). Defendant appears to challenge the legality of his federal conviction and

sentence and the Court intends to characterize the motion as a § 2255 Motion to Vacate. Before

this Court construes this action as one arising under § 2255, Defendant is entitled to the notice and

opportunity to state whether he intended to bring the action as one arising under Section 2255

pursuant to United States v. Castro, 540 U.S. 375, 124 S.Ct. 786, 157 L.Ed.2d 778 (2003). That is,

a “court cannot … recharacterize a pro se litigant’s motion as the litigant’s first § 2255 motion

unless the court informs the litigant of its intent to recharacterize, warns the litigant that the

recharacterization will subject subsequent § 2255 motions to the law’s ‘second or successive’

restrictions, and provides the litigant with an opportunity to withdraw, or to amend, the filing.” Id.

                                                  1



       Case 5:18-cr-00033-KDB-DCK Document 33 Filed 05/05/20 Page 1 of 3
at 383; see United States v. Blackstock, 513 F.3d 128, 134-35 (4th Cir. 2008).

       The Court hereby notifies Defendant that it intends to characterize his “Motion Pursuant to

28 U.S.C. § 2244 Otherwise Motion Requesting Leave to File a Second or Successive Motion

Pursuant to 28 U.S.C. § 2255,” as a motion to vacate, set aside or correct sentence pursuant to 28

U.S.C. § 2255. Defendant must indicate whether he agrees or disagrees with this characterization.

       Before making that decision, Defendant should consider that the recharacterization will

subject subsequent § 2255 motions to vacate to the law’s “second or successive” restrictions, so

that he may not bring a second or successive motion under § 2255 without first obtaining

certification by a panel of the appropriate court of appeals. See 28 U.S.C. § 2255(h). Certification

for second or successive motions to vacate is rarely granted.

       Defendant shall, therefore, have twenty (20) days in which to inform the Court whether he

would like to have the Court construe his Motion as a § 2255 Motion to Vacate. If Defendant

chooses to proceed under § 2255, he may file, within twenty (20) days, a superseding amended §

2255 motion to vacate on the enclosed form, subject to all applicable timeliness and procedural

requirements. See generally 28 U.S.C. § 2255(f); Mayle v. Felix, 545 U.S. 644, 125 S.Ct. 2562,

162 L.Ed.2d 582 (2005).

       If Defendant fails to timely respond to this Order, the Court will recharacterize the Motion

as a § 2255 Motion to Vacate.

       IT IS, THEREFORE, ORDERED that:

       1.      Defendant shall, within twenty (20) days of the date of this Order, inform the Court

               as to whether he would like for the Court to construe his Motion as § 2255 Motion

               to Vacate.

       2.      Defendant may file, within twenty (20) days of the date of this Order, a superseding

                                                 2



      Case 5:18-cr-00033-KDB-DCK Document 33 Filed 05/05/20 Page 2 of 3
      amended § 2255 motion to vacate on the enclosed form.

3.    If Defendant takes no action with the allotted time, the Court will recharacterize

      this the Motion as a § 2255 Motion to Vacate.

4.    The Clerk is instructed to mail Defendant a blank § 2255 form.




                                  Signed: May 5, 2020




                                       3



Case 5:18-cr-00033-KDB-DCK Document 33 Filed 05/05/20 Page 3 of 3
